Case 6:20-cv-00988-ADA Document 1-13 Filed 10/20/20 Page 1 of 4




           Exhibit 13
    Case 6:20-cv-00988-ADA Document 1-13 Filed 10/20/20 Page 2 of 4




T-Mobile: T-Vision Streaming TV Service
Infringement of the ‘411 patent
Claim 6                            Evidence
6. A method for creating a         T-Vision Streaming TV Service performs a method for
dynamic playlist, the dynamic      creating a dynamic playlist. The dynamic playlist
playlist including meta-data       includes meta-data that has an association with a
having association with a          respective content item. The content item is
respective content item            configured for playback on a content player.
configured to be played on a
content player, the method         For example, the T-Vision Streaming TV Service has
comprising the steps of:           an AI-driven personalized UI that creates a list of
                                   recommended movies, TV shows, sports and news,
                                   referred to herein as recommended content. The list
                                   of recommended content is displayed in various
                                   arrangements on a subscriber’s Home Screen, one of
                                   which is in a list that is oriented along a column on
                                   the Home Screen. Additionally, the Live Guide of the
                                   user interface includes a For Me tab that also
                                   provides a listing of recommended content for the
                                   user. Each of these lists of recommended content
                                   represents a play list according to the patent. The
                                   recommended content can be played via the T-Vision
                                   set top box, which is a content player. The
                                   recommended content has an association with meta-
                                   data, which is compared to criteria for selection of
                                   the content. The criteria are derived from the
                                   subscriber’s viewing history and profile. The
                                   recommended content play list is dynamic in the
                                   sense that it changes as new content becomes
                                   available and as the subscriber’s viewing history
                                   evolves. [A] [B] [C]
accepting at least one meta-       The T-Vision Streaming TV Service accepts at least
category, said at least one        one meta-category that is a set of at least one
meta-category being a set of at criterion. The criterion has a potential association
least one criterion, said at least with a content item.
one criterion having a potential
association with a content item; For example, the AI-driven personalized UI uses
                                   multiple categories of meta-data, such as content
                                   topic, duration of content, time of airing,
                                   classification rating for parental controls, etc., to
                                   develop meta-data about the content, which has the
                                   potential for having an association with the meta-
                                   data categories, thereby enabling criteria concerning


                                                                                       1
    Case 6:20-cv-00988-ADA Document 1-13 Filed 10/20/20 Page 3 of 4




                                  the meta-data categories to be used to select content
                                  for the Home Screen and For Me tab. [A] [B] [C] [D]
retrieving from at least one      The T-Vision Streaming TV Service retrieves from at
content provider a result set of least one content provider a result set of meta-data
meta-data fitting any said at     that fits the criterion. The result set enables
least one criterion, wherein said acquisition of content items associated with the
result set enables acquisition of meta-data.
content items associated with
said meta-data;                   For example, T-Vision streams content from a large
                                  number of major cable channels such as A&E, ESPN,
                                  AMC, CBS, etc. The AI-driven personalized UI
                                  retrieves meta-data of content from these sources,
                                  wherein content that has meta-data matching at least
                                  one of the selection criteria can be retrieved from the
                                  respective content provider. [A] [C] [E]
inserting the result set to said  The T-Vision Streaming TV Service inserts the result
dynamic playlist; and             set into the dynamic playlist.

                                  For example, the AI-driven personalized UI inserts the
                                  resultant matching content into the recommended
                                  content play list for the subscriber and presents the
                                  list on the subscriber’s Home Screen and/or For Me
                                  tab. [A] [B] [C]
seeding a next meta-category, if The T-Vision Streaming TV Service seeds a next meta-
any, with the result set and      category, if any, with the result set and repeats the
repeating said retrieving,        retrieving, inserting and seeding steps until all meta-
inserting and seeding steps until categories have been processed.
all meta-categories have been
processed.                        For example, the AI-driven personalized UI applies
                                  criteria from multiple meta-categories such as
                                  content topic, duration of content, classification
                                  rating (e.g. for parental controls), etc., to select
                                  content for the recommended content play lists.
                                  Additionally, as the subscriber’s viewing history
                                  evolves (e.g. repeated watching of some content, not
                                  watching some recommended content, watching
                                  entirely new types of content) the meta-categories
                                  and criteria associated therewith will evolve
                                  accordingly, thereby causing the AI-driven
                                  personalized UI to repeat the processing steps
                                  associated with the meta-categories and content. [A]
                                  [D] [F]




                                                                                        2
    Case 6:20-cv-00988-ADA Document 1-13 Filed 10/20/20 Page 4 of 4




References:

[A] Meet T-Mobile TVision Home: BS-Free TV That Learns You
https://www.t-mobile.com/news/press/tvision-home

[B] TVision by T-Mobile review: This streaming TV service shows promise, but it’s not
what cord-cutters want today
https://www.techhive.com/article/3403026/tvision-review.html

[C] T-Mobile TVision TV Service Hands on Demo
https://www.youtube.com/watch?v=NnTTvZ77uvs

[D] Manage parental controls: TVision Home
https://www.t-mobile.com/support/tv/experience/manage-parental-
controls#:~:text=Choose%20Parental%20Controls%2C%20then%20select,lock%20next%
20to%20the%20rating.

[E] Introducing T-Vision Home Television by T-Mobile
https://www.t-mobile.com/tvision

[F] T-Mobile TVision Launches, But What the Heck Is It?
https://www.tomsguide.com/us/what-is-tvision,news-29842.html




                                                                                        3
